﻿Let me first of all extend to Mr. Lusaka our warmest congratulations on his election to the high office of President of the General Assembly. At a time when international problems are becoming' increasingly acute, his outstanding qualities, great experience and long and distinguished record within the United Nations are the best guarantees that he will carry out his heavy responsibilities with ability and success.
263.	I would also like to congratulate the outgoing President, Mr. Illueca, an old and devoted friend of my country, for his excellent performance during the last 12 months.
264.	The Secretary-General also deserves our congratulations and gratitude for his unflinching devotion to duty and his noteworthy initiatives in the service of peace and of the good functioning of the United Nations.
265.	Lastly, I would like to welcome the latest Member of the United Nations, Brunei Darussalam, and wish its people and Government happiness and success.
266.	The President of the Council of Ministers of the European Community, Mr. Peter Barry, Minister for Foreign Affairs of Ireland, has already presented to the Assembly [6th meeting] with eloquence and clarity the position of the 10 member States of the Community on the main questions we face today. I will therefore focus my statement on certain specific subjects to which my country attaches particular importance.
267.	The Greek Government shares the general concern over the threats to and violations of peace. We have no illusions as to the possibilities of a small country to influence world developments of such magnitude. We believe, however, that every country, no matter what its potential, bears a major responsibility in fostering an international awareness of the need for peace, especially in an age when the nuclear- arms race has assumed alarming proportions. It is in this context that Prime Minister Andreas Papandreou has participated in the common appeal contained in the Joint Declaration of the Presidents of Argentina Mexico and the United Republic of Tanzania and the Prime Ministers of India and Sweden to freeze the production and development of nuclear weapons.
268.	The Greek Government, however, did not limit itself to an appeal to the super-Powers. It seeks firmly and consistently to create, together with Greece's neighbouring countries, a nuclear-weapon- free zone in the Balkans. In order to promote the establishment of such a zone, a first conference of experts of the Balkan countries was convened at Athens in January and February 1984. My Government attaches great significance to those efforts and intends to pursue them persistently. It is particularly pleased to see that the inter-Balkan dialogue, which aims at further developing the existing friendly and good-neighbourly relations among Balkan peoples, has been enriched with the security factor. My Government is also firmly convinced that the second meeting of experts due to be held at Bucharest will give new impetus to this worthy endeavour.
269.	But nuclear disarmament is only one side of the coin. Conventional weapons have acquired such destructive capabilities that had they been reached during the last war one wonders where humanity would be today. In assessing the importance of conventional disarmament, we should also bear in mind that the imbalances in this field are one of the important reasons why many countries had to resort to nuclear weapons in order either to defend them-selves or to gain supremacy.
270.	On the other hand, since military build-ups are caused by suspicion and a feeling of insecurity, it is evident that to break this vicious circle all the countries of the world, whether or not they belong to military alliances, should work consistently to pre mote detente and understanding among them. The need for universal support of all peace initiatives, whatever their provenance, can hardly be over-emphasized.
271.	While on the subject of world peace, I should like to pay a tribute to the Movement of Non-Aligned Countries, which, despite the Cassandras who so often predict its extinction, thrives and perseveres in its efforts to instil moderation in a world of confrontation.
272.	Another main goal of Greek foreign policy is the consolidation of peace and the promotion of co-operation in the Mediterranean. While not sparing any effort to achieve that goal, we must recognize that developments often seem to move in the opposite direction. The areas of tension in the Mediterranean have not disappeared. Foreign armies continue to occupy territories which do not belong to them, while trying to hide the face of the conqueror behind the mask of the protector. It is a matter of gratification that the international community has the capacity to see through such attempts at deception.
273.	One typical problem the solution of which is very much hampered by outside interference is that of Cyprus. I would very much have preferred if circumstances were such that I did not need to raise this question once again. After all, the subject has, for a number of years, been on the agenda of the United Nations, which through its various organs has repeatedly reiterated the unequivocal position of the international community in this respect. However, in spite of the fact that the United Nations, time and again, has pointed the way to a proper solution, the sovereignty of the independent Republic of Cyprus is still being violated by the continued occupation of a large part of its territory by armed forces of Turkey. I cannot but once again draw the Assembly's attention to the fact that its numerous resolutions, as well as those of the Security Council, have not been implemented by Turkey.
274.	The Secretary-General recently took new steps to find a fair and viable solution to the Cyprus problem, in accordance with his good offices mission, which was most recently reaffirmed by the Security Council in its resolutions 541 (1983) and 550 (1984).
275.	Greece—which maintains a special relation-ship with the Republic of Cyprus, mainly because of the century-old ethnic and cultural bonds between Greeks and Greek Cypriots—is following with great attention the evolution of this initiative. My Government has repeatedly stated that it is lending the Secretary-General its full support. We wish him every success in his difficult task. The Government of Cyprus has responded most positively in all phases of his initiative. A new round of talks between the two communities of the Republic of Cyprus will begin on 15 October. Our wish is that the Turkish side will respond in that forthcoming round of talks as positively as the Greek Cypriot side, so that progress can be achieved in this international dispute so fraught with danger.
276.	The occupation of Cyprus is, however, not the only violation of international law and order in the eastern Mediterranean. The failure as yet to find a solution to the Middle East problem, which in the past so often threatened peace, even today causes dangerous tensions in that sensitive area, which is of particular importance to my country—not only be-cause of its geographical proximity but also because of the traditional ties of friendship that we maintain with the Arab world.
277.	The elements of the problem are of course well known. My Government's position, which has often been stated in the past and remains unchanged, is also well known. We consider that a basic pre-condition for the achievement of a peaceful settlement is the withdrawal of Israel from the Arab territories it has occupied since 1967—contrary, of course, to the wish of the international community as repeatedly expressed in numerous United Nations resolutions. We support the Palestinians' right to self- determination, which includes the right to have their own independent State. We believe that the PLO, as the representative of the Palestinian people, has a significant role to play as a full member in the peace negotiations, which should be undertaken with the participation of all the interested parties.
278.	My Government attaches particular importance to the safety of the inhabitants of the occupied territories and to respect for their human rights, which have so often been violated over the past 17 years. At the same time, we believe that actions which would result in changing the legal status, the geographical or natural conditions, and the demo-graphic composition of the occupied territories, including Jerusalem, should be abandoned and all unilateral measures and faits accomplis revoked, because they are contrary to international law and are a major obstacle to peace efforts. Together with the Palestinian people's right to self-determination, we support, without reservation, Israel's right to a secure existence within internationally recognized borders.
279.	The situation in Lebanon is an important element of the Middle East problem. Recent developments in that war-torn country may permit some optimism as regards its future. In particular, the Government of National Unity has clearly shown its firm willingness to restore the national consensus. We earnestly hope that that fundamental endeavour will be successful.
280.	My Government supports all developments which would guarantee the independence, sovereignty and territorial integrity of Lebanon and the restoration of the authority of its Government over the whole of the Lebanese territory. In that connection, Israel should, without further delay, withdraw its occupation troops from southern Lebanon.
281.	The Greek Government deeply regrets the prolongation of the war between Iran and Iraq. We are particularly concerned because hostilities have spread in such a way as to cause heavy human suffering and material damage for both countries and to endanger significantly the interests of third countries not involved in the conflict, especially owing the erection of obstacles to free navigation through the Gulf. Greece appeals once more to both parties to cease hostilities and to start negotiations for a just and honourable settlement.
282.	Another cause of concern to my Government in Asia is the continuing occupation of Afghanistan and of Kampuchea. We stress the urgent need for the withdrawal of foreign troops from those two countries and for the implementation of the relevant United Nations resolutions, as well as for a negotiated settlement, which would permit Afghanistan and Kampuchea to regain their independence and non- aligned status and at the same time would allow the Afghans and the Kampucheans freely to choose their social and economic system and their form of government.
283.	In South America, there was a very significant development at the end of last year: the restoration of democracy in Argentina. We think that the international community should give President Alfonsin and his Government the support they need to consolidate the rule of law and to overcome the serious economic difficulties inherited from the military dictatorship, and we hope that the example of Argentina will be followed by other countries in that region which are governed by authoritarian and often tyrannical regimes. We are, in particular, worried about the total lack of progress towards the restoration of democracy in Chile, a country which, before the military coup of 1973, enjoyed one of the most genuinely democratic regimes in Latin America. My Government vigorously condemns the unrelenting violation of human rights and the repression in Chile and grants its unequivocal support to the political forces which struggle for the return of their country to democracy.
284.	The situation in Central America, on the other hand, continues to be very serious. It is our firm conviction that the problems of the area cannot be solved by military means, but only through a political solution stemming from the region itself, without outside interference. Needless to say, we attach the utmost importance to strict respect for human rights and to the establishment of democratic conditions wherever such conditions do not exist. We should like also to underline the importance of the various initiatives undertaken by the Contadora Group, including the Contadora Act on Peace and Co-operation in Central America, which has been approved by the countries of the region and which, if faithfully implemented, could constitute a great step towards the settlement of the crisis in Central America.
285.	Next year we shall celebrate the fortieth anniversary of the United Nations. Over the past years, the membership of the Organization has more than trebled as, one after another, various dependent Territories have won their independence. In certain cases, the transition was achieved through comparatively peaceful means. In other cases, the natural desire of the people to obtain their human and political rights was fulfilled only after harsh and bloody struggle. It is our sincere hope that the few Territories remaining under colonial rule will attain independence as soon as possible through peaceful means.
286.	I should like to refer more particularly to the problem of Namibia, since the United Nations is actively involved in the efforts for its solution. South Africa continues to keep Namibia under its domination, despite the repeated and unanimous calls of the General Assembly. Security Council resolution 435 (1978), which was accepted by the parties, provides both the framework and the necessary mechanisms for allowing the people of Namibia to gain their independence and to decide on their future through free elections under the supervision of the United Nations. If that resolution has not been implemented so far, the responsibility does not lie solely with South Africa. In the last analysis, it is up to us all to see to it that the will of the international community is not indefinitely ignored with impunity by the Pretoria Government.
287. But South Africa's wrongdoing is not limited to its illegal occupation of Namibia. It also persists in maintaining the inhuman system of apartheid which has given rise to universal indignation and condemnation. Discrimination, racial or otherwise, is unacceptable, in whatever guise it may appear. It is, however, even more unacceptable when it is made an official way of life, depriving the overwhelming majority of a people of its most elementary human and political rights. Equally reprehensible are efforts to perpetuate apartheid, either through attempts to create fictional political entities or through granting limited rights to sections of the majority, with the ultimate aim of splitting it. We condemn the home-lands policy and the resulting fragmentation of the black population of South Africa.
288 I conclude my reference to Africa by stressing the constructive role played by the OAU in promoting co-operation among African countries and in consolidating the national identity of its member States in the economic and political spheres. That organization has proved to be a very important factor for political stability and progress in Africa, and for world peace.
289.	One of the main gains in the area of human rights is the agreement on a draft convention against torture and other cruel, inhuman or degrading treatment or punishment, which has been submitted to the Assembly for approval. Greece, which actively participated in drawing up this draft convention, welcomes the success of the efforts of the Commission on Human Rights and considers the adoption of the convention to be an important step against the practice of torture. We sincerely hope that it will be fully respected by all and that it will not remain a simple declaration of intent.
290.	Speaking more generally about human rights, I should like to stress that our vigilance for their respect should not be governed by expediency. We would, indeed, be rendering a dismal service to the victims if we were to adopt a double standard and limit our interest and our concern to countries or areas where this is politically convenient to each of us.
291.	The North-South dialogue has unfortunately not justified the expectations of those who had hoped that it would lead to a more equitable economic order. The difficult international economic situation and the slow rhythm of recovery of most developed economies are probably the main reason for this. In spite of recent efforts, it has not yet been possible to launch global negotiations.
292.	Our common efforts should continue until this aim has been achieved. It is evident, however that the developed countries have a major role to play. For its part, my Government will do all it can to contribute to this.
293.	Greek foreign policy as regards relations with other countries, and the international situation in general, has always been characterized by the strictest respect for international law and treaties. The Charter of the United Nations, which is the corner-stone of our policy, is perhaps the finest code of conduct ever devised to govern relations between States. One of its basic principles is the renunciation of force and the peaceful settlement of disputes. The Greek Government is deeply attached to this principle. If only it could be universally accepted, most if not all of the major problems that beset humanity today could find their solution in dialogue and negotiation.
294.	Unfortunately this is not the case. That is why the United Nations is accused by many of failure and inadequacy—even bankruptcy.
295.	Greece is fully aware that the Organization has not been able to fulfil all the expectations of the peoples of the earth and that it has failed to satisfy their deep need for peace, freedom and security, especially after the tragic experiences of the Second World War. We are not prepared, however, to go along with unqualified condemnations and sweeping judgements. As no chain is stronger than its weakest link, so the United Nations cannot be more effective than its own Members allow it to be. My Government therefore firmly believes that, as the fortieth anniversary of this international Organization approaches, our common aim should be to find ways of strengthening it rather than reasons to criticize it; to seek means of enforcing the implementation of its principles, instead of attempting to ignore them; in short, to work together with good will in order to make it possible for the United Nations to carry out the task that was entrusted to it by its founding Members.
